COURT OF CHANCERY
                                             OF THE
                                       STATE OF DELAWARE
ABIGAIL M. LEGROW
 MASTER IN CHANCERY                                                        NEW CASTLE COUNTY COURTHOUSE
                                                                          500 NORTH KING STREET, SUITE 11400
                                                                              WILMINGTON, DE 19801-3734



                                    Submitted: August 12, 2015
                                 Final Report: November 24, 2015




      Ms. Mary L. Rinnier
      301 Feryn Farms Drive
      New Castle, DE 19720

      Somers S. Price, Jr., Esquire
      Potter Anderson & Corroon LLP
      1313 N. Market Street, 6th Floor
      P.O. Box 951
      Wilmington, DE 19899

      Suzanne I. Seubert, Esquire
      Suzanne I. Seubert, P.A.
      1328 King Street
      Wilmington, DE 19801

                Re:   Mary L. Rinnier, Administratrix v.
                      Gracelawn Memorial Park Inc., et al.
                      C.A. No. 6473-ML

      Dear Counsel and Ms. Rinnier:

                The petitioner filed this action seeking disinterment of the corpse of her

      daughter, who passed away and was buried more than seven years ago. Although

      an autopsy was performed by the Florida medical examiner a day after her

      daughter‘s death, the petitioner believes that her daughter‘s death was not the result
C.A. No. 6473-ML
November 24, 2015
Page 2

of an accident or suicide, but rather a murder committed by the respondent, who

was married to the petitioner‘s daughter. The petitioner hopes a second autopsy on

her daughter‘s remains will reveal how her daughter died.

      This case is difficult for many reasons, not the least of which is the

petitioner‘s understandable grief, and even suspicion, which alone are enough to

prompt my sincere sympathies. It would be tempting to grant the petitioner the

relief she seeks on the off chance it will bring her clarity and closure.

Unfortunately, but for good reason, there is a high standard a party must meet

before this Court will order exhumation of a corpse so an autopsy may be

performed. I do not believe the petitioner has come close to meeting that standard.

I therefore recommend that the Court deny the petition to remove the corpse. This

is my final report.

BACKGROUND

      These are the facts as I find them after trial. The petitioner, Mary L. Rinnier

(―Ms. Rinnier‖), is the mother of Laura Bowdoin (―Mrs. Bowdoin‖).               Mrs.

Bowdoin, who was married to the respondent, George Bowdoin (―Mr. Bowdoin‖),

died in Pasco County, Florida on June 19, 2008. Mr. and Mrs. Bowdoin had one

daughter, B., who was twelve at the time this case was tried. B. resides with her

father, Mr. Bowdoin.
C.A. No. 6473-ML
November 24, 2015
Page 3

      At the time of Mrs. Bowdoin‘s death, she was estranged from her husband,

having filed for divorce on May 12, 2008.              Mrs. Bowdoin allegedly was

developing a relationship with another man and was looking forward to pursuing a

new life. Unfortunately, and unexpectedly, Mr. Bowdoin found Mrs. Bowdoin

dead in the marital home on the morning of June 19, 2008. No suicide note was

found, and the cause of death was not immediately apparent.

      Ms. Rinnier argues that the police did not immediately investigate the

circumstances of Mrs. Bowdoin‘s death or examine the scene.                 Ms. Rinnier

suggests, in fact, that the police never adequately investigated this case.           An

autopsy, however, was performed on June 20, 2008, by the District Six Medical

Examiner for Pasco and Pinnellas Counties, Florida.1             The Pinnellas County

Forensic Laboratory also analyzed blood and tissue samples taken during the

autopsy.2 The autopsy findings were (1) pulmonary edema and congestion, and (2)

post-mortem toxicology, finding 930 ng/ml Zolpidem in the blood and negative for

ethylene glycol in the blood.3 The medical examiner concluded that the cause of

Mrs. Bowdoin‘s death was ―Zolpidem toxicity.‖4 Zolpidem is marketed under a


1
  Respondent‘s Trial Exhibit (―RX‖) 2.
2
  RX 3
3
  RX 2. Ethylene glycol is the primary ingredient in automotive antifreeze. See ―Ethylene
Glycol: Systemic Agent‖ available at
http://www.cdc.gov/NIOSH/ershdb/EmergencyResponseCard_29750031.html (last visited Nov.
20, 2015).
4
  RX 2 at 1.
C.A. No. 6473-ML
November 24, 2015
Page 4

number of different brand names, including Ambien.                The medical examiner

concluded the manner of death was ―Undetermined.‖                   That is, the medical

examiner could not conclude from the autopsy whether the death was accidental or

intentional.5

       Concerning the exterior of the body, the medical examiner found no visible

scar or injury on the neck and no visible injury to the chest.6 Mrs. Bowdoin‘s chest

cavity was normal, with the ribs, clavicles, and sternum intact.7 The pleural (lung)

and abdominal cavities were normal, with no excess blood, fluid, or exudate.8 The

pericardium (membrane enclosing the heart) was intact and contained a minimal

amount of yellow serous fluid.9         Concerning Mrs. Bowdoin‘s neck, her strap

muscles were free of injury, and the thyroid cartilage and hyoid bone were intact.10

There was nothing notable reported about the liver.11 The right and left lungs were

570 and 510 grams, respectively.12 The parenchyma of the lungs was congested.13

The bronchi were intact.14        The pulmonary arteries were intact and free of


5
   See e.g., Trial Transcript (hereinafter ―Tr.‖) Vol. II at 5-6 (Dr. Manion) (explaining the
difference between ―manner of death‖ and ―cause of death‖).
6
  RX 2 at 2.
7
  Id.
8
  Id.
9
  Id.
10
   Id.
11
   Id.
12
   RX 2 at 3.
13
   Id.
14
   Id.
C.A. No. 6473-ML
November 24, 2015
Page 5

thromboemboli (blood clots).15 The skull, brain, and spinal cord appeared normal

and free of injury, with no hemorrhage.16

           After the autopsy, Mrs. Bowdoin‘s body was embalmed and interred at

Gracelawn Memorial Park Cemetery (―Gracelawn‖) in New Castle, Delaware on

June 27, 2008. The results of the autopsy and laboratory results were not available

to Ms. Rinnier before Mrs. Bowdoin‘s body was buried. Even before she received

the autopsy results, however, Ms. Rinnier suspected that Mrs. Bowdoin‘s death

was not accidental, claiming that statements Mr. Bowdoin made – particularly after

the divorce filing – suggested that he was jealous and angry about the divorce and

Mrs. Bowdoin‘s interest in pursuing a relationship with another man. Ms. Rinnier

also believed the Pasco County Sheriff‘s Office, which investigated Mrs.

Bowdoin‘s death, did not conduct a sufficiently thorough investigation, in part

because they did not immediately treat Mrs. Bowdoin‘s house as a possible crime

scene. Ms. Rinnier also was suspicious of Mr. Bowdoin because he was the

beneficiary of Mrs. Bowdoin‘s $1.2 million life insurance policy, as well as her

retirement account and other property. Finally, Ms. Rinnier was surprised by, and

suspicious of, the fact that Zolpidem was found in Mrs. Bowdoin‘s system,




15
     Id.
16
     Id.
C.A. No. 6473-ML
November 24, 2015
Page 6

because she did not have a prescription for that medication, although Mr. Bowdoin

had been prescribed Ambien.

          Ms. Rinnier initiated this action on May 11, 2011 with a Petition for

Removal of a Corpse (the ―Petition‖). Although Gracelawn was named as a

defendant in the Petition, the parties stipulated to Gracelawn‘s dismissal on the

condition that Gracelawn agree to abide by any decision of the Court regarding the

disposition of Mrs. Bowdoin‘s remains.17 Upon Mr. Bowdoin‘s request, the Court

appointed a guardian ad litem to represent B.‘s interests in this action.

          This case then proceeded, slowly, through discovery. Until approximately

August 2013, Ms. Rinnier was represented by counsel. Her counsel was permitted

to withdraw, however, and she has proceeded without counsel since that time. Ms.

Rinnier did not vigorously prosecute this case, either when she was represented by

counsel, or thereafter. In fairness, however, she was not sitting idly by while this

case sat unattended. Rather, Ms. Rinnier undertook a number of efforts in Florida

to find answers about her daughter‘s death. Among other things, Ms. Rinnier hired

a private investigator, Michael Peasley, to assist in her efforts to uncover the

manner of Mrs. Bowdoin‘s death. With Mr. Peasley‘s help, Ms. Rinnier contacted

various Florida authorities, including the sheriff‘s office and the state attorney. 18


17
     Stipulation of Dismissal, Jun. 30, 2011.
18
     Tr. Vol. I at 47-48 (Peasley).
C.A. No. 6473-ML
November 24, 2015
Page 7

Ms. Rinnier also filed a petition in Florida to be appointed personal representative

of her daughter‘s estate, which was granted in June 2010,19 as well as a wrongful

death action against Mr. Bowdoin.

       This case finally proceeded to trial in March 2015. Over the course of the

two-day trial, both sides presented expert testimony regarding the key issue in the

case: whether a second autopsy of Mrs. Bowdoin‘s body, performed several years

after her death, was likely to produce any new information about the cause or

manner of her death. Ms. Rinnier‘s expert, Dr. William Manion, is a medical

examiner in New Jersey. In Dr. Manion‘s view, the level of Zolpidem in Mrs.

Bowdoin‘s system was above the therapeutic dose, but was not a level typically

considered lethal. For that reason, Dr. Manion opined that the Zolpidem in Mrs.

Bowdoin‘s body did not completely explain her death, and it was possible she was

suffocated in a manner that did not leave any significant marks on her body. 20

Although he could not say so with absolute certainty, Dr. Manion believes it is

possible that a second autopsy might reveal additional information regarding the

cause of Mrs. Bowdoin‘s death.




19
   Ms. Rinnier later was removed as personal representative of the estate, a decision that the
Florida Court of Appeal affirmed on December 5, 2014. Although Mr. Bowdoin points to this
fact and concludes that Ms. Rinnier only is acting ―for herself‖ in this action, he does not directly
argue Ms. Rinnier lacks standing to pursue exhumation or a second autopsy.
20
   Tr. Vol. II at 7-8.
C.A. No. 6473-ML
November 24, 2015
Page 8

         Dr. Manion testified there are two types of additional testing that he would

like to perform on the body, both of which tests he believes still could be effective

81 months after the body originally was buried. First, Dr. Manion said that he

would like to pursue further toxicology to see if Ambien was taken chronically by

the decedent or if this was a one-time acute overdose.21 Second, Dr. Manion

testified that he would like to take an x-ray of the hyoid bone and thyroid cartilage

to see if there is a hairline fracture, which the medical examiner could have

missed.22 Dr. Manion suggested that, as the Ambien was not prescribed to Mrs.

Bowdoin, if toxicology were to reveal chronic ingestion, this could suggest that the

decedent was being chronically fed the drug in food or drink without her

knowledge.23 Similarly, damage to the hyoid bone or thyroid cartilage could reveal

suffocation or strangling. Dr. Manion admitted, however, that if the decedent was

greatly impaired, it may have been possible to gently suffocate her with a pillow,

which would not damage these structures.24

         In his testimony, Dr. Manion drew several inferences from the report of the

initial autopsy as support for his conclusion that a second autopsy might reveal

additional information regarding Mrs. Bowdoin‘s death. For example, Dr. Manion


21
   Id. at 6.
22
   Id. at 8.
23
   Id. at 7.
24
   Id. at 8.
C.A. No. 6473-ML
November 24, 2015
Page 9

concluded that, because the medical examiner found the manner of death to be

―undetermined,‖ the medical examiner likely believed that investigation of the

scene, as well as other police work, was necessary to reach a conclusion regarding

the manner of death.25 Dr. Manion also noted that the autopsy report did not

specifically indicate whether the hyoid bone was removed, and testified that, if the

hyoid bone was not removed, an examination of it and the surrounding areas might

reveal Mrs. Bowdoin was murdered.

        Dr. Manion described what he viewed as several suspicious circumstances

surrounding Mrs. Bowdoin‘s death. First, Ambien was not prescribed to Mrs.

Bowdoin.26 Second, there were no pills in her stomach as would indicate a sudden,

massive overdose.27 Third, while Dr. Manion agreed that the Zolpidem level was

―high‖ and ―certainly above the therapeutic level,‖ he opined that it was much

lower than what usually is seen when a person dies from Zolpidem overdose.28 He

further testified that even where Zolpidem is lethal, there is usually alcohol or a

secondary drug present in the system. 29       He explained that Zolpidem is a

respiratory depressant (as is alcohol, for example), and what typically is seen is

another respiratory depressant acting synergistically with the Zolpidem to cause

25
   Id. at 6.
26
   Tr. Vol. II at 7.
27
   Id. at 7.
28
   Id.
29
   Id.
C.A. No. 6473-ML
November 24, 2015
Page 10

respiratory system failure.30 Given these circumstances, Dr. Manion suggested

someone caused Mrs. Bowdoin to unknowingly ingest the Ambien, which

weakened her to the point that she could be suffocated without the perpetrator

having to exert much force.31

        Dr. Manion further testified that, even though Mrs. Bowdoin‘s body had

been interred for 81 months, he still could collect this information from her

remains. He testified that he had examined bodies exhumed five to seven years

after burial, and that those remains still could be analyzed because of the fixative

properties of embalming fluid.32 Dr. Manion could not say, however, whether

these bodies previously had been autopsied before the burial.33 When pressed on

cross-examination, Dr. Manion acknowledged that, after the first autopsy, Mrs.

Bowdoin‘s organs would have been combined in one bag and replaced in her

body.34      He nevertheless opined that he would be able to glean valuable

information from the organs, in part because the funeral director will have put

embalming fluid and a sawdust-like absorbent material inside the bag.35

        Dr. Manion conceded on cross-examination that several of the findings of

the autopsy were consistent with the Respondent‘s theory of death by suicide or
30
   Id. at 8.
31
   Id. at 8.
32
   Tr. Vol. II at 13.
33
   Id. at 30-32.
34
   Id. at 14.
35
   Id. at 14-15.
C.A. No. 6473-ML
November 24, 2015
Page 11

accidental overdose due to Ambien. For example, the lungs were swollen with

fluid, indicating heart failure, which Dr. Manion confirmed is ―a telltale sign of

drug overdose.‖36 Dr. Manion pointed out, however, that there also usually is froth

in the trachea and around the mouth in cases of overdose, and no froth was

observed in the instant case.37 Similarly, Dr. Manion confirmed that there was no

petechial hemorrhaging as would be consistent with a quick death due to

suffocation.38 Dr. Manion argued that this evidence still is consistent with his

theory that the decedent was suffocated gently after already being in a

compromised state due to the Ambien.39 Dr. Manion suggested that Mrs. Bowdoin

may very well have been in a state of overdose, ―but not necessarily lethal

overdose,‖ when someone caused her death by suffocation.40

       Dr. Manion‘s conclusions regarding the level of Zolpidem in Mrs.

Bowdoin‘s body, and whether she ingested a lethal dose, were based upon a report

authored by Dr. O‘Malley, a toxicologist with whom Ms. Rinnier corresponded

after Mrs. Bowdoin‘s death, as well as on Dr. Manion‘s internet research.41 From

that information, Dr. Manion concluded that the level of Zolpidem in Mrs.



36
   Id. at 16-17.
37
   Id. at 17-18.
38
   Tr. Vol. II at 18.
39
   Id. at 18-19.
40
   Id.
41
   Tr. Vol. I at 45, 65-66 (Peasley); Tr. Vol. II at 24-25 (Manion).
C.A. No. 6473-ML
November 24, 2015
Page 12

Bowdoin‘s body was ―consistent with overdose‖ but ―not consistent with lethal

overdose.‖42

       In response to Dr. Manion‘s testimony, Mr. Bowdoin offered the testimony

and an affidavit43 of Dr. William R. Anderson, a Florida physician who, among

other things, performs private autopsies. Dr. Anderson disputed the bulk of Dr.

Manion‘s conclusions, particularly regarding whether (1) the Zolpidem in Mrs.

Bowdoin‘s system was a lethal dose, (2) there was any evidence to suggest that

additional testing of Mrs. Bowdoin‘s body might reveal that she was strangled or

suffocated, and (3) an exhumation and second autopsy of Mrs. Bowdoin‘s body

was likely to reveal any additional information about the cause or manner of her

death, given the time that had elapsed since her death.

       Specifically, as to the level of Zolpidem in Mrs. Bowdoin‘s system, Dr.

Anderson disputed Dr. Manion‘s conclusion that the level was not consistent with

what typically is a lethal dose. Dr. Anderson cited a recent FDA report that found

that Zolpidem has a greater effect on women than on men.44 He also testified that

the level of Zolpidem in Mrs. Bowdoin‘s bloodstream was three times the



42
   Tr. Vol. II at 26.
43
   I allowed Mr. Bowdoin to submit a post-trial affidavit from Dr. Anderson, responding to
opinions offered by Dr. Manion, because Dr. Manion unexpectedly was not available to testify
on the first day of trial and had not offered a written report, so Dr. Anderson could not
adequately respond to Dr. Manion‘s opinions during trial. Tr. Vol. I at 26-27.
44
   Tr. Vol. I at 110.
C.A. No. 6473-ML
November 24, 2015
Page 13

therapeutic level.45 Concerning metabolites of a particular drug, Dr. Anderson

confirmed that these can be detected in the blood as well as in liver tissue; he also

testified, however, that the deterioration of the tissue several years after burial

―would tend to make results of a liver analysis questionable at this point.‖ 46 Dr.

Anderson argued that the absence of pills in the stomach tends to suggest that Mrs.

Bowdoin had ingested the pills over several hours, suggesting accidental death

rather than suicide.47 Dr. Anderson concluded that the findings ―are consistent

with an accidental intoxication from Zolpidem at levels now recognized to be

potentially dangerous in a female patient‖ and that ―it is highly unlikely that any

further information would be elicited by further examination of the body.‖ 48

       Dr. Anderson further disputed any notion that Mrs. Bowdoin was strangled

or suffocated, testifying that the first autopsy showed that her lungs were swollen

with fluid, indicating that death took place over time, ―15, 20 minutes or more,

maybe even several hours,‖ rather than suddenly.49 Dr. Anderson testified that

there would not be edema in the case of strangulation or suffocation because death

would be almost instantaneous, which would not allow time for the lungs to fill




45
   Id. at 112.
46
   Anderson Aff., Resp‘t‘s Answering Post-Tr. Br. Ex C.
47
   Id.
48
   Id.
49
   Tr. Vol. I. at 114.
C.A. No. 6473-ML
November 24, 2015
Page 14

with fluid.50 He further pointed to the lack of petechial hemorrhaging in Mrs.

Bowdoin‘s case as evidence she was not strangled or suffocated, although he

conceded that petechial hemorrhaging does not occur in all such cases.51 In light

of all the evidence obtained through the first autopsy, including the absence of any

trauma to Mrs. Bowdoin‘s neck, lips, or nose, Dr. Anderson stressed that the ―full

picture‖ did not suggest strangulation or suffocation of Mrs. Bowdoin.52 On cross-

examination, Dr. Anderson again explained that Mrs. Bowdoin would not have

died if a blanket or pillow were simply placed over her face. According to Dr.

Anderson, a suffocation death would have required positive pressure being applied

to obstruct the airway, which would have caused death over a matter of minutes, or

less, and which would not have resulted in the pulmonary edema observed in Mrs.

Bowdoin‘s body during the first autopsy.53

       Dr. Anderson opined that there would be ―no advantage‖54 to conducting a

second autopsy, both because a complete autopsy previously was performed and

because of the amount of time that had elapsed since Mrs. Bowdoin‘s death. When

asked if the first autopsy was complete, Dr. Anderson alternately called it ―very




50
   Id. at 114-15; 126.
51
   Id. at 116.
52
   Id. at 116-17.
53
   Id. at 124-25.
54
   Id. at 121-22.
C.A. No. 6473-ML
November 24, 2015
Page 15

complete‖ and ―reasonably complete.‖55 Dr. Anderson‘s only small criticism of

the autopsy was that he might have taken microscopic sections of some of the

tissues, which might have revealed, for example, mild hemorrhaging or signs of

pneumonia—the latter of which would have provided an alternative explanation

for the swelling of the decedent‘s lungs.56 Dr. Anderson, however, made clear that

he did not think that a failure to take additional microscopic sections rendered the

autopsy incomplete and added that it would not be unusual for a forensic

pathologist not to do these additional tests.57

       When asked about the possibility of x-raying the hyoid bone, Dr. Anderson

testified that it would not be necessary because relevant damage would be apparent

from removing the bone and visually examining it, which Dr. Anderson concluded

must have been done by the medical examiner.58 When pressed by Ms. Rinnier to

explain how he knows from the report that the hyoid bone actually was removed,

Dr. Anderson pointed to the statement in the report that ―the thyroid cartilage

bones are intact‖ and concluded that the only way that the pathologist could know

55
   Tr. Vol. I. at 118.
56
   Id. at 118; 141.
57
    Id. at 118 (―I would have liked to have seen them take some micros, but I‘m a surgical
pathologist as well. And so some of the forensic pathologists don‘t take microscopic sections‖).
Regarding the thoroughness of the autopsy, there was testimony at trial from Mr. Pellan (director
of investigations at the district medical examiner‘s office where the autopsy on the decedent was
performed) that even if foul play had been suspected there would not have been anything that
they would have done differently, with the possible exception of saving an additional tube of
blood for DNA analysis by law enforcement. Tr. Vol. I at 97-98.
58
   Tr. Vol. I. at 126-27.
C.A. No. 6473-ML
November 24, 2015
Page 16

this is if she performed a full dissection, which would, as a matter of course,

include a visual inspection of the removed hyoid.59 In his post-trial affidavit, Dr.

Anderson further clarified that it is clear from the autopsy report that no trauma to

the head or neck was identified after a complete dissection of the area, ―including

the laryngeal cartilages as well as the epiglottis—which can only be visualized

upon removal of these organs from the body.‖ 60 Dr. Anderson therefore disagreed

with Ms. Rinnier‘s suggestion that the neck structures were not removed but only

felt during the autopsy.61

       Dr. Anderson testified that he has autopsied a number of exhumed bodies.62

When questioned about the usefulness of a second autopsy several years after

burial, Dr. Anderson testified that he could see ―no advantage‖ to doing a second

autopsy under the circumstances.63 He opined that the bag of organs would be

decomposed to the point of not being helpful, and the hyoid bone might not even

still be with the body, as it sometimes is removed and kept by the medical

examiner.64      Dr. Anderson testified that the only thing that might still be

determined from a body this long after death is whether there was some sort of



59
   Id. at 128-29.
60
   Anderson Post-Trial Aff. at 1.
61
   Id.
62
   Tr. Vol. I. at 122.
63
   Id. at 121.
64
   Id. at 122.
C.A. No. 6473-ML
November 24, 2015
Page 17

trauma.65 In Dr. Anderson‘s opinion, however, it would not be reasonable to look

for trauma at this stage as (1) the body already had been subjected to a thorough

autopsy that should have revealed trauma significant enough to cause death, and

(2) death by trauma would have been sudden, which is not consistent with the signs

of slow death observed in Mrs. Bowdoin‘s body.66

          At the conclusion of trial, the parties and the guardian ad litem submitted

post-trial briefing. Much of Ms. Rinnier‘s post-trial submissions strayed into areas

I previously concluded were not relevant to the questions before the Court and

which I therefore excluded from trial. Mr. Bowdoin moved to strike those portions

of Ms. Rinnier‘s briefs and associated attachments. This post-trial report addresses

the motions to strike, as well as Mr. Bowdoin‘s laches defense and Ms. Rinnier‘s

entitlement to the relief she seeks.

ANALYSIS

          A. Ms. Rinnier’s petition is not barred by the doctrine of laches.

          Mr. Bowdoin first argues that Ms. Rinnier‘s petition to exhume Mrs.

Bowdoin‘s body in order to perform a second autopsy is barred by the doctrine of

laches, both because she delayed unreasonably before filing this action and

because she failed to prosecute this action vigorously even after it was filed. In


65
     Id. at 121.
66
     Id. at 121, 124.
C.A. No. 6473-ML
November 24, 2015
Page 18

response, Ms. Rinnier argues that her delay in filing this action is attributable to

miscommunication or misunderstandings she had with various authorities in

Florida, who caused Ms. Rinnier to believe for a period of time that she did not

need a court order to exhume Mrs. Bowdoin‘s body. Ms. Rinnier also explains that

the delay in prosecuting this action was partially a result of her status as a self-

represented litigant.

       The defense of laches arises from the equitable maxim that ―equity aids the

vigilant, not those who slumber on their rights.‖67 Laches is similar to, but distinct

from, the statutes of limitation that bar legal claims; although statutes of limitation

do not strictly apply to equitable claims, an action in equity ordinarily is not barred

by laches before the analogous statute of limitations has run, but typically will be

barred after that time.68 Despite the similarities, a court of equity presented with a

laches defense considers, in addition to the analogous limitations period, whether a

party has acted with conscience, good faith, and reasonable diligence.69 A party

asserting a defense of laches must establish three things: (1) the claimant had




67
   Reid v. Spazio, 970 A.2d 176, 182 (Del. 2009) (quoting 2 Pomeroy‘s Equity Jurisprudence §§
418, 419 (5th ed. 1941)).
68
   Wright v. Scotton, 121 A. 69, 72-73 (Del. 1923).
69
   Reid, 970 A.2d at 183.
C.A. No. 6473-ML
November 24, 2015
Page 19

knowledge of the claim, (2) the claimant delayed unreasonably in pursuing the

claim, and (3) the delay caused prejudice to the defendant.70

      Mr. Bowdoin does not directly address the first two elements of laches,

except to argue that Ms. Rinnier had knowledge of the alleged need for a second

autopsy no later than December 2008 or January 2009, but delayed filing this

action until May 2011 and then did not seek expedited relief or diligently prosecute

her claims. The facts of record, however, indicate Ms. Rinnier was advised,

incorrectly, by various Florida officials, that she would be able to obtain a second

autopsy if she were appointed personal representative of Mrs. Bowdoin‘s estate.

When she discovered that was not accurate, she retained counsel and pursued this

action. Mr. Bowdoin has not shown Ms. Rinnier delayed unreasonably in filing

this claim. Although this case ideally would have been resolved much more

promptly, I cannot conclude that Ms. Rinnier delayed unreasonably.                    The

difficulties she faced, including pursuing much of this action without counsel, must

be acknowledged and taken into account. I cannot conclude Ms. Rinnier did not

act in good faith or diligently.

      Perhaps most critically, however, Mr. Bowdoin offers little to support his

claim of prejudice other than the boilerplate assertion that the prejudice caused by

70
  Id. at 182-83. Accord Fike v. Ruger, 752 A.2d 112, 113 (Del. 2000). See also Hudak v.
Procek, 806 A.2d 140, 154 (Del. 2002) (―burden to prove the elements of laches – both delay
and prejudice to the defendants – rests upon the defendants.‖).
C.A. No. 6473-ML
November 24, 2015
Page 20

Ms. Rinnier‘s delay was ―clear,‖ because Mrs. Bowdoin‘s internal organs ―have

long-since putrefied‖ and ―[t]he condition of any other bodily remnants is

speculative at best.‖71 A defense of laches will not prevail in the absence of a

showing of specific prejudice or a detrimental change in position arising from the

delay.72 For example, the unavailability of key witnesses, or a loss of other critical

evidence, may support a finding that a defendant was prejudiced by a claimant‘s

unreasonable delay. Although Mr. Bowdoin may well be correct in his assessment

of the state of Mrs. Bowdoin‘s remains, he has not explained, let alone shown, how

that prejudices his position. To the contrary, if Ms. Rinnier‘s theory is accurate,

the passage of time makes it even less likely that a second autopsy would reveal

evidence implicating Mr. Bowdoin in the death of Mrs. Bowdoin.              In short,

because Mr. Bowdoin has not established any of the three necessary elements, I

recommend that the Court conclude Ms. Rinnier‘s claim is not barred by laches.

          B. Ms. Rinnier has not met the standard necessary to justify an autopsy
             after burial
          Although there are almost no published cases in Delaware addressing the

issue, it appears relatively well settled that this Court‘s equitable powers include

the power to order disinterment of a body so a second autopsy may be performed.

Under early English law, the ecclesiastical courts had exclusive jurisdiction over

71
     Resp‘t‘s Answering Post-Tr. Br. at 18.
72
     Nationwide Mut. Ins. Co. v. Starr, 575 A.2d 1083, 1089 (Del. 1990).
C.A. No. 6473-ML
November 24, 2015
Page 21

the dead, including applications to exhume a body.73 In this country, the law

developed so that jurisdiction over such actions lies with courts with equitable

powers.74     Although I could not find any Delaware decisions addressing

jurisdiction over an action to exhume a body for purposes of autopsy, this Court

has express statutory jurisdiction over actions to disinter and reinter a body arising

under other circumstances.75

       In the only Delaware Supreme Court case addressing the standard applicable

to an action to disinter a body in order to perform an autopsy, that court expressly

adopted the standard announced by the Fourth Circuit Court of Appeals in

McCulloch v. Mutual Life Ins. Co. of New York.76 In McCulloch, the Fourth

Circuit explained:

       While it is difficult to lay down a rule generally applicable under all
       circumstances, it is safe to say that two conditions must concur to
       justify an autopsy after burial. It must appear that through no fault of
       the [claimant] it was impracticable to demand and perform the
       autopsy before interment, and secondly, it must be reasonably certain
       that an examination of the body will reveal something bearing on the
       rights of the parties which could not otherwise be discovered.77




73
   See Petition of Sheffield Farms Co., 126 A.2d 886, 555 (N.J. 1956) (citing authorities).
74
   Id. at 555-56.
75
   12 Del. C. § 264(c). See also In re Estate of Necastro, 1990 WL 105620, at *3-7 (Del. Ch.
July 25, 1990).
76
   109 F.2d 866 (4th Cir. 1940) (cited with approval in Equitable Life Assur. Soc. of U.S. v.
Young & Revel, Inc., 250 A.2d 509, 510 (Del. 1969)).
77
   McCulloch, 109 F.2d at 869-70.
C.A. No. 6473-ML
November 24, 2015
Page 22

The cases that follow the McCulloch standard apply it strictly, such that only the

―rarest of cases‖ will justify ―reaching into the grave in search of ‗the facts.‘‖78

Although one reasonably might ask what the harm in ordering disinterment and

autopsy might be, the standard to take such action is high because the search for

―the truth‖ cannot overlook issues of religion, the decedent‘s wishes, the effect on

loved ones, or the public interest.79

      Ms. Rinnier has met the first element of the McCulloch standard, because

she could not foresee the need for the second autopsy before Mrs. Bowdoin was

buried. Although the first autopsy was performed shortly after Mrs. Bowdoin‘s

death, the medical examiner‘s report was not issued until September 12, 2008, two

and a half months after Mrs. Bowdoin was buried. Until that time, Ms. Rinnier

could not be expected to know what conclusions the medical examiner would

reach, or that the manner of Mrs. Bowdoin‘s death would be ruled ―undetermined.‖

      Ms. Rinnier has not, however, demonstrated with reasonable certainty that a

second autopsy of Mrs. Bowdoin‘s remains will reveal information about how she

died. In view of the respect typically afforded to a decedent‘s remains and their

resting place, this Court should not disturb those remains unless it reasonably is

certain that doing so is likely to be a fruitful exercise. Although I genuinely

78
   Petition of Sheffield Farms Co., 126 A.2d 886, 891 (N.J. 1956) (cited with approval in
Equitable Life Assur. Soc. of U.S. v. Young & Revel, Inc., 250 A.2d 509, 510 (Del. 1969)).
79
   Sheffield, 126 A.2d at 891.
C.A. No. 6473-ML
November 24, 2015
Page 23

sympathize with Ms. Rinnier‘s grief, and her desire to learn the reason for her

daughter‘s death, personal sympathies cannot be the determining factor in a

petition to disinter bodily remains and subject them to autopsy.

      Although Ms. Rinnier‘s suspicions regarding the circumstances and timing

of her daughter‘s death are understandable, she has presented no evidence – other

than motive – to cast suspicion on Mr. Bowdoin. More fundamentally, she has not

shown that an autopsy of Mrs. Bowdoin‘s remains, seven years after her death, is

reasonably certain to lead to new evidence regarding the manner of death. At

most, Mrs. Bowdoin has shown, through Dr. Manion‘s testimony, that there are

unanswered questions regarding how Mrs. Bowdoin ingested Zolpidem and

whether that substance alone could have caused her death. Dr. Manion‘s testimony

did not convince me that the additional tests he would perform during a second

autopsy were likely – as opposed to simply possible – to add material information

to the record regarding how Mrs. Bowdoin died and whether she might have been

murdered. Although Dr. Manion theorized that further testing might show Mrs.

Bowdoin chronically ingested Zolpidem, such a finding could not reasonably

support a conclusion that Mr. Bowdoin repeatedly ―fed‖ Mrs. Bowdoin the drug

without her knowledge; it is at least equally possible that – if tests showed chronic

use of the drug – Mrs. Bowdoin repeatedly and voluntarily took the sleep aid that

had not been prescribed, but to which she had access. Similarly, Dr. Manion‘s
C.A. No. 6473-ML
November 24, 2015
Page 24

testimony about wanting to examine the hyoid bone cannot overcome Dr.

Anderson‘s convincing testimony that the autopsy report shows the medical

examiner examined the hyoid bone during the first autopsy.

      Moreover, Dr. Manion‘s testimony was unconvincing regarding the

likelihood he would be able to perform those tests eight years after a body was

autopsied. Although Dr. Manion has autopsied remains several years after death,

none of those autopsies were conducted on bodies that previously were autopsied.

Dr. Anderson explained that the autopsy, and the manner in which the remains are

reassembled after the autopsy, in addition to the passage of time, likely destroyed

any useable tissue or contaminated the remains to the point that any test results

would be unreliable.

      At its core, Ms. Rinnier‘s request would require this Court to second guess

the processes and decisions of the medical examiner who conducted the first

autopsy.   None of the witnesses testified that the medical examiner failed to

perform an acceptable or reliable autopsy. There is nothing in the record that

suggests the medical examiner was motivated to reach any particular conclusion.

Ms. Rinnier has not cited, and my own research has not revealed, any case in

which a court has ordered a second autopsy after burial. All the cases the parties

cite involve requests for a first autopsy. In my view, the standard in a case

involving a request for a second autopsy should be even stricter, and should require
C.A. No. 6473-ML
November 24, 2015
Page 25

the claimant to come forward with some compelling evidence that renders the first

autopsy unreliable or demonstrably incomplete. Whether applying that standard,

or the McCulloch standard, Ms. Rinnier has not met her burden of proof.

      C. Motions to Strike
      Finally, Mr. Bowdoin filed motions to strike large portions of both Ms.

Rinnier‘s post-trial briefs.    Mr. Bowdoin contends that Ms. Rinnier‘s briefs

referred to, and attached exhibits referring to or containing, evidence that either (1)

was not admitted during trial, or (2) specifically was excluded from trial on the

basis of relevance. In addition, Mr. Bowdoin contends that Ms. Rinnier made

accusations about Mr. Bowdoin, and attached photographs from an unknown

source, that are both scandalous and immaterial.

      Mr. Bowdoin is correct that Ms. Rinnier‘s briefs and the exhibits thereto

repeatedly reference information that was not admitted into evidence at trial. To

the extent she has done so, I have not considered that evidence in making my

recommendation to the Court. In view of Ms. Rinnier‘s status as a self-represented

litigant, however, I do not believe it is fair to strike her post-trial briefs. Although

many of the exhibits she attached to her briefs were not admitted into evidence at

trial, most consist of pleadings or other materials of which this Court may take

judicial notice. I do, however, believe that Exhibits B, C, and D(10) to Ms.

Rinnier‘s opening post-trial brief should be stricken from the record as an improper
C.A. No. 6473-ML
November 24, 2015
Page 26

attempt to admit evidence after trial. Those exhibits consist of two affidavits, one

from a fact witness who did not testify at trial and one from Dr. Manion, along

with photographs Ms. Rinnier contends are of Mr. Bowdoin and an expensive boat

he purchased after Mrs. Bowdoin‘s death.

CONCLUSION

      For the foregoing reasons, I recommend that the Court deny Ms. Rinnier‘s

petition for removal of a corpse. I also recommend that the Court grant Mr.

Bowdoin‘s motion to strike Exhibits B, C, and D(10) to Ms. Rinnier‘s first post-

trial brief, but that the Court otherwise deny Mr. Bowdoin‘s motions to strike.

This is my final report and exceptions may be taken in accordance with Rule 144.

                                      Sincerely,

                                      /s/ Abigail M. LeGrow
                                      Master in Chancery

cc:   Michael D. Fluke, Esquire